451 F.2d 600
72-1 USTC  P 9144
TRIBUNE PUBLISHING COMPANY, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 25201.
United States Court of Appeals,Ninth Circuit.
Dec. 16, 1971.

Ernest M. Murray (argued), J. H. Gordon, Warren R. Peterson, Thomas L. Fishburne, of Gordon, Honeywell, Malanca, Peterson & Johnson, Tacoma, Wash., for petitioner-appellant.
Grant W. Wiprud (argued), of Dept. of Justice, Washington, D. C., K. Martin Worthy, Chief Counsel, IRS, Washington, D. C., Johnnie Walters, Asst. Atty. Gen., Tax Div., Dept. of Justice, Washington, D. C., Fred B. Ugast, Acting Asst. Atty. Gen., Meyer Rothwacks, Harry Baum, Daniel B. Rosenbaum, Dept. of Justice, Washington, D. C., for respondent-appellee.
Before MADDEN,* Judge, United States Court of Claims, CARTER, Circuit Judge, and POWELL,** District Judge.
PER CURIAM:


1
The decision of the Tax Court is affirmed upon the basis of that Court's opinion: Tribune Publishing Company, Petitioner v. Commissioner of Internal Revenue, Respondent, 52 T.C. 717 (1969).



*
 Honorable J. Warren Madden, Senior Judge of the United States Court of Claims, sitting by designation


**
 Honorable Charles L. Powell, United States District Judge, Eastern District of Washington, Spokane, Washington, sitting by designation